DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the scope of structures and compositions Applicant intends to delineate via the language of claim 1 cannot be ascertained for the following reasons:

(1) due to inconsistencies between the recitation of what “from about 5 wt% to about 95 wt% of the particles are” in lines 7-11 of claim 1 and the Markush group recited in lines 3-7 of claim 1, it is impossible to tell exactly what limitations are intended to be put on the Markush group recited in lines 3-7 via the recitation of what “from about 5 wt% to about 95 wt% of the particles are” in lines 7-11. Since “mechanically exfoliated” was added to line 4 of claim 1 in the Preliminary Amendment, but it was not added to the recitation of what “from about 5 wt% to 

(2) It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a nanoparticle, and what size range of particle along the c-axis Applicant considers to be a microparticle (“graphite microparticles” recited in line 6 of claim 1). In other words, it is not clear what standard Applicant intends to use to determine whether or not a particle, for example a particle of size 1000nm, is a nanoparticle or a microparticle. Note that this is not a trivial rejection, because microparticles are not subject to the limitation in lines 7-11 of claim 1, so whether or not a given piece of art would read on claim 1 would depend upon whether or not a given size of particle would be considered a microparticle, and not a nanoparticle. Note that claim 13 appears to categorize a particle of size of 1.0 microns (which is 1000 nanometers) as a microparticle: this contributes to the indefiniteness of claim 1, because it would appear that Applicant intends to allow for a particle of size 1000 nanometers to be categorized as a microparticle, and not a nanoparticle (again, this is not a trivial rejection, because microparticles are not subject to the limitation in lines 7-11 of claim 1). Note that lines 3-5 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). Note that the same term cannot be used differently in different claims (this would only support an 

Put another way, it is not clear what is the highest size of particle that would still be considered a nanoparticle, and what is the lowest size of particle that would still be considered a microparticle (additionally, it is not clear what is the lowest size of particle that would still be considered a nanoparticle, and what is the highest size of particle that would still be considered a microparticle). It is unclear how a given particle of size 1000 nm and other sizes near 1000 nm would be considered a nanoparticle or a microparticle, for the purposes of determining whether a given composition/piece of art reads on the requirement in lines 7-11 of claim 1 (again, this is not a trivial rejection, because microparticles are not subject to the limitation in lines 7-11 of claim 1).

(3) it is not clear what the direction of the “c-axis” is: while Applicant notes that the c-axis is normal (perpendicular) to the a and b axes of the particle in paragraph 0096 of the Published Application US 2020/0362137, the directions of the a and b axes themselves are not clearly established/defined. Examiner further notes that the recitation “a c-axis direction” (line 5) allows for the possibility that there is more than one possible direction of the c-axis.



In regard to independent claim 13, the scope of structures and compositions Applicant intends to include in the recitation “microparticle” via the language of claim 13 cannot be ascertained for the following reasons:

(1) It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a microparticle. Note that lines 3-5 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). It is not clear what is the lowest size of particle that would still be considered a microparticle, and what is the highest size of particle that would still be considered a microparticle.

(2) it is not clear what the direction of the “c-axis” is: while Applicant notes that the c-axis is normal (perpendicular) to the a and b axes of the particle in paragraph 0096 of the Published Application US 2020/0362137, the directions of the a and b axes themselves are not clearly established/defined. Examiner further notes that the recitation “a c-axis direction” (line 5) allows for the possibility that there is more than one possible direction of the c-axis.

Claims 14-18 and 20-22 are rejected for the same reasons that claim 13 is rejected since claims 14-18 and 20-22 depend upon claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-11 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,329,391 (US ‘391).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claim 1 and claim 5 of the instant application overlaps greatly in scope with claim 1 of US ‘391
Additionally, each of dependent claims 2-4, 6-11 and 20-22 of the instant application (each in combination with claim 5 of the instant application) overlap greatly in scope with the relevant claim of claims 2-20 of US ‘391 for each particular claim of dependent claims 2-4, 6-11 and 20-22 of the instant application.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,253,154 (US ‘154).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application encompasses claim 1 of US ‘154.

Dependent claim 14 of the instant application corresponds to claim 6 of US ‘154.



Claims 1-11, 13, 15, 16 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 and 19-25 of U.S. Patent No. 9,896,565 (US ‘565).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application encompasses claim 1 of US ‘565.

Dependent claim 15 of the instant application corresponds to claim 8 of US ‘565.

Dependent claim 16 of the instant application corresponds to claim 9 of US ‘565.

Dependent claims 15 and 16 of the instant application overlap with claims 10-13 of US ‘565.

Claim 1 of the instant application overlaps greatly in scope with claim 19 of US ‘565.

Additionally, each of dependent claims 2-4, 6-11 and 20-22 of the instant application overlap greatly in scope with the relevant claim of claims 20-25 of US ‘565 for each particular claim of dependent claims 2-4, 6-11 and 20-22 of the instant application.



Search cannot be conducted at this time due to indefiniteness of claim language
Due to the great degree of indefiniteness of the claim language of the independent claims 1 and 13 (see 35 U.S.C. 112(b) rejection of the claims above), a determination as to whether or not a single piece of prior art could be applied to reject the claims under either of 35 U.S.C. 102 or 103 could not be made. The scope of structures and compositions that the Examiner is supposed to search for cannot be ascertained (for example, in regard to claims 1 and 13, the scope of sizes of “microparticle” cannot be ascertained, and it is not clear if a single direction relative to the shape of a given particle is required to be the direction of the “c-axis”, and additionally, in regard to claim 1, it is impossible to tell what limitations are intended to be put on the Markush group recited in lines 3-7 via the recitation of what “from about 5 wt% to about 95 wt% of the particles are” in lines 7-11, the scope of sizes of “nanoparticle” cannot be ascertained, and it is impossible to tell whether a given particle of size 1000 nm or sizes close to 1000 nm are intended to be required to be a microparticle or a nanoparticle [see 35 U.S.C. 112(b) rejection of the claims above]). The number of uncertainties in the claims make a meaningful search impossible at this time: the claim language must be amended so that the points of indefiniteness are identified in the 35 U.S.C. 112(b) rejection of the claims above are corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782